Jelks v City of New York (2015 NY Slip Op 07622)





Jelks v City of New York


2015 NY Slip Op 07622


Decided on October 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
THOMAS A. DICKERSON
JEFFREY A. COHEN, JJ.


2013-10431
 (Index No. 819/13)

[*1]Godfrey Jelks, appellant,
v City of New York, etc., et al., respondents.


Godfrey Jelks, Brooklyn, N.Y., appellant pro se.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Dona B. Morris of counsel; Alexander W. Simmonds on the brief), for respondent City of New York.
Carter, Conboy, Case, Blackmore, Maloney & Laird, P.C., Albany, N.Y. (James A. Resila of counsel), for respondent Green Tree Credit.

DECISION & ORDER
In an action, inter alia, to recover damages for malicious prosecution and defamation, the plaintiff appeals from an order of the Supreme Court, Kings County (Ash, J.), dated August 21, 2013, which granted those branches of the defendants' respective motions which were pursuant to CPLR 3211(a)(7) to dismiss the complaint insofar as asserted against each of them.
ORDERED that the appeal is dismissed, with one bill of costs.
It is the appellant's obligation to assemble a proper record on appeal (see 425 E. 26th St. Owners Corp. v Beaton, 128 AD3d 766, 767; Elgart v Berezovsky, 123 AD3d 970, 971). Here, the record filed by the appellant does not contain the papers constituting the defendants' motions to dismiss or any of the exhibits that were submitted in support of those motions. Accordingly, the record is inadequate to enable this Court to render an informed decision on the merits regarding the appeal relating to those motions, and the appeal must be dismissed (see 425 E. 26th St. Owners Corp. v Beaton, 128 AD3d at 767).
RIVERA, J.P., BALKIN, DICKERSON and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court